 

 

Tae thoted Sfalead Distnet Coord
Fer fe Ssutlee Distret ot Texts
Cor puad Cunst: Oivys,en?

 

Bobhre. Dad He ver Bann

 

 

 

 

# TOUS - Crsil Actroe.
Plenat Af | RUT-Cv 7g
south pitt of Tots
— : APR-2-0-2020

 

 

 

 

 

 

br. Sosegh Bow, ef uf

 

M, otied to ade he He Sadan
to Clacity _¢ Wwe | a Y-cv-/8

 

Carty, Te Phot CL rege Levee ot 4h Coe to te

 

Lie! AnD Pr vrdr, dra’ O Beud, wg a Clune ty 2 €
Gof Aes (Or a. Sign Crean” Dp Pek sawiel/ Sex
Deas tyre Seager)

 

\ Part COs Nowe 2a . Bal bre Lex Haver Ln ney

 

Q\ WNeQiclerts merre_ 24) . Cor necVierat Waar 1) 2
Hou 020 Cave Cork tHe

 

 

&) De beotk bw net Led A due? oD Cie f
Police BUP-cu- 78.

 

 

 

@Q 4%
\)
 

4) The Goud 2d pee Gratin wot Me baler

of Cro. lb mete DI7-w-i8

 

RB.
Ars utcrn tent
N“

 

A (haAless Te in marty ~. LL shor?
. reducer, bud. a EAL O62) Grr due delay, AQ Cen I
Fico greet eo Glo an anbrncbad pbenduos

Fema = J2 Davis S21 WS 178, 82, 835+Ct 227,230

 

 

 

 

plod y Chews ot fle Dhoot te {ho

 

Clot Pe pXeadus @) (( 90 fee les adda oo her Lope),

 

z) Sle DeCrdents un». am ete be. peje dene
by tle_ Phew Ye. Pew dindy dae tHe eg Vee _&
pléeduos, hes wat Verte’

 

4 War wtehO cS Glos oF is Aurse cd | Frewalis §
bess wo A Hin. ceca Foe

 

. c
Caesar

 

ey wyar tere io S Oren Fir Lf Ha K fle
Asoc cha” Freud 1053
og top>
Se Ways tle PlenobCl

 

_—t—-(S—- RO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
